Citation Nr: 0940510	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  Jurisdiction over the Veteran's claims was later 
transferred to the Wichita, Kansas RO. 

The issues of entitlement to an initial compensable 
evaluation for bilateral hearing loss and service connection 
of tinnitus being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has not been shown by credible and probative evidence that 
the Veteran has a low back disability that is causally 
related to service or that arthritis of the low back 
manifested to a compensable degree within the first post-
service year.


CONCLUSION OF LAW

A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2005 and March 2006, which 
satisfied VA's duty to notify.

VA has obtained the Veteran's service treatment records, VA 
records and assisted him in obtaining evidence.  The Board 
acknowledges that the Veteran was not provided a VA 
examination.  As will be explained in the analysis section 
below, the Board does not find the Veteran's reports of 
continuity of symptomatology credible and the record does not 
contain medical evidence suggesting current back disability 
related to military service.  As such, the Board finds that a 
VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records document a May 1972 
complaint of severe low back pain since changing a tire a day 
prior.  A history of diagnosis of acute lumbar strain was 
noted.  Lumbar tenderness with limited range of motion was 
documented and the Veteran was treated with medication.  An 
X-ray report related to this complaint notes an impression of 
a normal lumbosacral spine with normal bodies and disc spaces 
and no significant degenerative changes or congenital 
abnormalities.  

A few months later, in September 1972, the Veteran was 
provided a separation examination.  Clinical evaluation at 
this time yielded impressions of a normal spine and 
musculoskeletal system.  On the report of medical history 
associated with the separation examination, the Veteran 
denied having swollen or painful joints, arthritis, and 
recurrent back pain.  The Veteran's DD Form 214 documents no 
foreign or sea service.  

Private treatment records dated from March 2004 through 
October 2005 from the Heartland Hospital System, document 
that the Veteran was referred here for injection therapy.  
These record reflect complaints of multiple site arthralgias, 
including the neck, back, elbow, hips, knees, and ankles.  In 
one record, the Veteran indicated that his pain began in 1996 
with a gradual onset but that it progressively worsened to 
surgical intervention with a lumbar laminectomy with 
hardware.  These records also contain diagnoses of right 
inguinal ligament strain, myofascial right hip pain syndrome, 
lumbar radiculopathy and post-lumbar laminectomy syndrome.  
The Veteran apparently declined the injection therapy, but 
continued to seek treatment at this facility.  

The Veteran also sought treatment at a VA facility.  A 
December 2005 treatment note documents a history of low back 
pain, status-post surgery in 1998.  

In a statement dated in September 2006, the Veteran related a 
history of in-service injury to the back.  He stated that he 
was injured twice, once in Germany and once at Fort Riley, 
both times during accidents involving APLs.  He related that 
one of the accidents resulted in him being pinned under 
metal.  

Initially, the Board notes that presumptive service 
connection is not warranted.  There is no evidence pertaining 
to any degenerative changes in the low back dated within the 
first post-service year.  Thus, the Board cannot find that 
such a disability manifested to a compensable degree within 
the first post-service year.  

On a direct basis, the claim is likewise not established.  
The Veteran's service treatment records show one complaint of 
low back pain a few months prior to his discharge.  However, 
at separation, he denied recurrent low back pain and 
examination noted a normal spine.  Furthermore, while he 
asserted in his formal application that he has experienced a 
continuity of symptomatology since service, the Board must 
find that assertion not credible.  As noted, during the 
course of medical treatment, he reported the onset of pain in 
1996, and he also reported that the pain that had its onset 
at that time culminated in his having undergone low back 
surgery in 1998.  The Board essentially finds statements 
reported during the course of medical treatment as to the 
date of onset of symptomatology to be inherently more 
credible than statements offered in support of a claim for 
monetary benefits.

In short, there is a lack of any credible lay or medical 
evidence suggesting any continuity of symptomatology since 
service, and, in fact, affirmative evidence suggesting the 
onset of his current symptoms over two decades after service.  
These facts weigh against the claim.  Thus, even if his 
reported history of two in-service injuries were accepted, 
there is no credible evidence to attribute any currently 
diagnosed low back disability to these alleged injuries.  The 
United States Court of Appeals for Veterans Claims (Court) 
has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first- hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
absent credible evidence of a continuity of symptomatology, 
lay persons such as the Veteran are not qualified to offer an 
opinion linking his back disability to service that may be 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007) (holding that a layperson may 
provide competent evidence to establish a diagnosis where the 
lay person is "competent to identify the medical 
condition").  For these reasons, the preponderance of the 
evidence is against the claim and it must therefore be 
denied. 


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.  The Veteran was provided a VA 
audiologic examination in February 2006.  

Further examination is necessary to decide the claims for an 
initial compensable evaluation for bilateral hearing loss and 
service connection for tinnitus.  The report associated with 
the February 2006 examination notes that the Veteran's 
responses to audiology testing were unreliable and 
inconsistent, thus rendering the test results unreliable.  
This report also notes that the Veteran provided a history of 
a 4 year prior onset of tinnitus.  The Veteran has asserted 
that he did not provide such a history and that he had a 
difficult time hearing and communicating during the VA 
examination.  

As such, the Board will extend the Veteran one more 
opportunity to be scheduled for a new VA examination.  
However, the Veteran is cautioned that "[t]he duty to assist 
is not always a one-way street.  If a [V]eteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the Veteran wishes to fully develop 
his claim, he has a corresponding duty to assist by 
submitting to the necessary examination, and cooperating with 
any testing or diagnostic studies deemed necessary by the 
examiner.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiologic examination to address his 
claims of entitlement to service 
connection for tinnitus and for an initial 
compensable evaluation of bilateral 
hearing loss.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

Based upon a review of the claims folder 
examination and history provided by the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) tinnitus is attributable to 
service.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner is 
unable to offer an opinion, an explanation 
should be provided.

The Veteran should be provided an 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed and 
all clinical and special test findings 
should be reported in detail to allow for 
evaluation under applicable VA rating 
criteria. For each ear, the examiner is 
asked to specifically record the decibel 
loss at the 1000, 2000, 3000, and 4000 Hz 
frequencies, and should provide results of 
a Maryland CNC word recognition test.  If 
the test results are found to be 
unreliable, the examiner is asked to offer 
an explanation.  

2.  Thereafter, readjudicate the issues on 
the basis of all pertinent evidence of 
record and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


